 



AMENDMENT
TO THE
FINISHED PRODUCT SUPPLY AGREEMENT
This Amendment (the “Amendment”) is made and entered into as of August 26, 2005
by and between Janssen Pharmaceutica, NV, a business corporation organized under
the Laws of Belgium, having its principal office at B-2340 Beerse, Turnhoutseweg
30, Belgium (hereinafter referred to as “Janssen”) and Barrier Therapeutics,
Inc., a Delaware corporation having an address at 600 College Road East,
Suite 3200, Princeton, New Jersey 08540 (hereinafter referred to as “Barrier”).
WHEREAS, Janssen and Barrier are parties to that certain Finished Product Supply
Agreement dated July 14, 2004 (the “Original Agreement”); and
WHEREAS, Janssen and Barrier desire to make certain amendments to the Original
Agreement pursuant to the terms of this Amendment.
NOW, THEREFORE, in consideration of the above premises and the covenants
contained herein, the parties agree as follows:
1. The Original Agreement is hereby amended as follows:

  1.1.   Section 3.2 of the Original Agreement is hereby deleted and replaced in
its entirety with the following:         “The Price ex-works for the Finished
Product shall be: tube of 60 gram: € 1.00 (one Euro) per unit.”     1.2.  
Section 4.1 of the Original Agreement is hereby deleted and replaced in its
entirety with the following:         “BARRIER commits to purchase a total of
1,000,000 (one million) 60 gram tubes prior to June 30, 2008.         In case
this Agreement is terminated for whatever reason except breach of contract by
JANSSEN but including without limitation termination under Article 10.3 below,
and BARRIER has not yet purchased and paid a minimum of 1,000,000 (one million)
60 gram tubes on the effective date of termination, BARRIER shall pay to JANSSEN
a penalty equal to of 0.50 Euro (one half Euro) multiplied by the number of 60
gram tubes that BARRIER has failed to buy and pay compared to the 1,000,000 (one
million) 60 gram tubes minimum.”

 



--------------------------------------------------------------------------------



 



  1.3.   Section 10.3 of the Original Agreement is hereby deleted and replaced
in its entirety with the following:         “JANSSEN shall be entitled, but not
obligated, to terminate this Agreement at any time, by way of written notice if,
after June 30, 2008, BARRIER has not yet bought and paid a total of 1,000,000
(1 million) 60 gram tubes of Finished Product”     1.4.   The references to “30
gram tubes” in each of Sections 9.1 and on Exhibit I are hereby amended to read
as “60 gram tubes.”     1.5.   Section 4.4 of the Original Agreement is hereby
deleted and replaced in its entirety with the following:         “The following
minimum quantities of the Finished Product to be ordered with each order shall
apply: 45,000 (forty-five thousand) 60 gram tubes or a multiple thereof.”

2. Capitalized terms used herein and not otherwise defined shall have the
meanings given to them in the Original Agreement.
3. Except as expressly amended herein, all terms and conditions of the Original
Agreement shall remain in full force and effect.
4. This Amendment shall in all respects, be subject to substantive Belgian law
except that the Parties explicitly waive the application of the law of July 27,
1961 (as amended).
5. This Amendment may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original and all of which shall
constitute the same instrument. This Amendment may be executed by facsimile
signature which shall have the same force and effect as the original signatures.
[ Signatures to Follow ]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto
have caused this Amendment to be executed by their duly authorized
representatives as of the date first set forth above.

          JANSSEN PHARMACEUTICA, NV    
 
       
By:
     RENE HEX
 
    Name: Rene Hex     Title: CFO & Vice President Finance    
 
        BARRIER THERAPEUTICS, INC.    
 
       
By:
     AL ALTOMARI
 
    Name: Al Altomari     Title: Chief Commercial Officer    

3